NOTICE OF ALLOWANCE
Status of Claims
1. 	This action is in response to Applicant’s Supplemental Response dated 04/13/2021.
2.	Claims 1-15 and 21-25 are currently pending.
3.	Claims 5 and 21 have been amended.
4.	Claims 16-20 have been cancelled.

Allowable Subject Matter
5. 	Claims 1-15 and 21-25 are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a showerhead having a plurality of perforated members, each of the perforated members supported by adjacent support members of a plurality of support members; a plurality of dielectric plates disposed above the plurality of perforated members, each dielectric plate supported by adjacent support members, wherein a respective perforated member, a respective dielectric plate, and the adjacent support members define a gas volume, the gas volume in fluid communication with the adjacent support members; and a respective dielectric plate, the showerhead, and the 
Regarding claim 12:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “ a showerhead having a plurality of perforated members, each of the perforated members supported by adjacent support members; a plurality of inductive couplers; a plurality of dielectric plates disposed above the plurality of perforated members, each dielectric plate supported by the adjacent support members, wherein a respective perforated member, a respective dielectric plate, and the adjacent support members define a gas volume, the gas volume in fluid communication with the adjacent support members; and a respective dielectric plate, the showerhead, and the adjacent support members define a coil volume, each inductive coupler supported by each dielectric plate in the coil volume” in the context of other limitations of the claim.
Regarding claim 21:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a showerhead having a plurality of perforated members, each of the plurality of perforated members supported by adjacent support members of a plurality of support members, the plurality of support members separating each of the plurality of perforated members into a grid formation and having conduits formed therein for flowing one or more precursor gases; a plurality of dielectric plates disposed above the plurality of perforated members, each dielectric plate supported by the adjacent support members, wherein a respective perforated member, a respective dielectric plate, and the adjacent support members define a gas volume, the gas volume .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paranjpe et al (US 5,580,385), Hama et al (US 5,716,451), Hama (US 6,089,182), Moslehi (US 6,203,620), Nishikawa et al (US 6,244,211), Edamura et al (US 6,245,202), Dhindsa (US 2007/0186855), Lai et al (US 2011/0278260), and Tsuno et al (US 2019/0085458) teach an inductive coil within a coil volume [fig 1, 8, 7, 6, 1, 1, 2, 2, and 11, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718